Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2018

                                       No. 04-18-00461-CV

                  IN THE INTEREST OF S.K.K AND H.A.K. CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2718-CV
                            Honorable William Old, Judge Presiding


                                          ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice


         This appeal was dismissed on September 5, 2018, because appellant did not respond to
this court’s order regarding appellant’s failure to pay the filing fee for the appeal. In response to
a motion for rehearing, we again ordered appellant to show cause in writing by October 5, 2018,
that either: (1) the filing fee had been paid; or (2) appellant is entitled to appeal without paying
the filing fee.

        On October 5, 2018, appellant filed a response addressing the merits of his appeal.
Although appellant refers to his financial situation, he does not directly address whether he is
entitled to appeal without paying the filing fee. Although this court may permit a party to
proceed without payment of costs, appellant must file a Statement of Inability to Afford Payment
of Court Costs in order to establish his indigence. See TEX. R. APP. P. 20.1(c).

        By order dated October 8, 2018, we again ordered appellant to show cause in writing by
October 23, 2018 that either (1) the filing fee had been paid; or (2) appellant is claiming an
inability to pay the filing fee and other costs of appeal by filing a Statement of Inability to Afford
Payment of Court Costs in the form enclosed with the order. Our order cautioned that if
appellant failed to respond within the time provided, the motion for rehearing would be denied.

     Appellant did not respond to this court’s order. Appellant’s motion for rehearing is
DENIED. The motion to withdraw filed by appellant’s attorney is GRANTED.
It is so ORDERED on November 1, 2018.
                                        PER CURIAM




ATTESTED TO:___________________________________
            KEITH E. HOTTLE,
            Clerk of Court